         Case 9:20-po-05008-KLD Document 4 Filed 06/02/20 Page 1 of 1


               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                         MISSOULA DIVISION
             _____________________________________________

UNITED STATES OF AMERICA,                             9:20-PO-5008-KLD
                                                      CVB Violation No:
                          Plaintiff,                  F4864775

             vs.
                                                      ORDER DISMISSING
Yolanda N. McLane,

                       Defendant.
             _____________________________________________

      The government has moved to dismiss the above referenced violation

notice. Accordingly,

      IT IS ORDERED that violation notice F4864775 is DISMISSED.

      The Clerk of Court is directed to forward a copy of this order to the U.S.

Attorney’s Office, the Defendant, and to the Central Violations. CVB is directed

to enter NC as the disposition code in this matter.

      DONE and DATED this 2nd day of June, 2020.




                                             Kathleen L
                                                      L. DeS
                                                         DeSoto
                                                            Soto
                                             United States Magistrate Judge




ORDER - PAGE 1
